REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 3/30/2021.

Allowable Subject Matter
Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are GB 2355540 of Murdoch et al and US 20120229758 of Marin et al.

Regarding Claim 1, Murdoch teaches a method for measuring visual acuity of a subject, said method comprising the steps of: - providing a set of optotypes, - displaying to the subject sub-sets of optotypes of the set of optotypes in different optotype size; - receiving for each displayed optotype of one of said sub-set of optotypes of a given optotype size a response of the subject indicative of an optotype selected from the set of optotypes; - registering for each response a value corresponding to the pre- calculated value of the pair of optotypes consisting of the displayed optotype and the 

But none of them teaches that wherein having a pre-calculated value of similarity for each pair of optotypes in the set, and wherein the rate of recognition value for a given optotype size being an average of the registered values of similarity for the responses to the optotypes displayed in the given optotype size.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a method for measuring visual acuity of a subject further comprising:
wherein having a pre-calculated value of similarity for each pair of optotypes in the set, and wherein the rate of recognition value for a given optotype size being an average of the registered values of similarity for the responses to the optotypes displayed in the given optotype size,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872